September 2, 2015


Paul A. Scales
TDCJ-CID # 0J<+ctb'f345
Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880


Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711


RE:   WR-70,368-01; 02; 03, and; 04;
      Ex Parte Paul Anthony Scales.


To whom it may concern;
      In   the   above-numbered   and   styled   causes,   would you please send me a
copy of the Case Summary?
      Alternatively, would youplease send me a copy of the final "white card?"
      Thank you for your prompt attention to this matter.



Sincerely yours,



Paul A. Scales



c.c. file/ps




                                                                   RECEiVED IN
                                                                 COURT OF CRJMINAL APPEALS
                                                                        SEP 1o 2015